

Exhibit 10.2
[htaowneroperatormobnyseblue.jpg]




September 30, 2015


Ms. Amanda L. Houghton
c/o Healthcare Trust of America, Inc.
16435 North Scottsdale Road, Suite 320
Scottsdale, AZ 85254


Re:
Extension of Amended and Restated Employment Agreement



Dear Amanda:


Reference is made to the Amended and Restated Employment Agreement between you
and Healthcare Trust of America, Inc. (the “Company”), dated as of January 1,
2013 (the “Employment Agreement”). This letter agreement amends the term of the
Employment Agreement as set forth below.
1. Effective as of the date set forth above, Section 2 of the Employment
Agreement is hereby amended and restated to read in its entirety as follows:
“SECTION 2
EMPLOYMENT PERIOD
Unless earlier terminated pursuant to Section 7 hereof, the term of the
Executive’s employment hereunder in the position referenced under Section 3
shall begin as of the Effective Date and shall conclude on July 1, 2016 (the
“Employment Period”). For purposes of clarity, as provided in Section 8.7
hereof, a termination of the Executive’s employment upon the expiration of the
Employment Period shall not constitute either a termination of the Executive’s
employment by the Company without “Cause” or grounds for a termination by the
Executive for “Good Reason” for purposes of this Agreement.”
2. Effective as of the date set forth above, references to the “Original Term”
and the “Renewal Term” in Section 8.7 of the Employment Agreement are hereby
amended to refer to the Employment Period (as defined above) then in effect.
Except as expressly set forth herein, the Employment Agreement shall remain in
full force and effect in accordance with its current terms. This letter may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.




--------------------------------------------------------------------------------



If this letter accurately sets forth our understanding with respect to the
foregoing matters, please indicate your acceptance by signing this letter and
returning it to the undersigned. This letter shall be a binding agreement
between the Company and you. A duplicate copy of this letter is included for
your records.
Healthcare Trust of America, Inc.
 
 
By:
/s/ Robert A. Milligan
 
 
Its:
Chief Financial Officer
 
 







Accepted and Agreed:
 
/s/ Amanda L. Houghton
 
Amanda L. Houghton

Date: September 30, 2015


